Exhibit 10.3

SUBORDINATION AGREEMENT

This Subordination Agreement (this “Agreement”) dated January 25, 2008, is
between Agility Capital, LLC (“Creditor”), and Silicon Valley Bank (“Bank”).

Recitals

A. St. Bernard Software, Inc. (“Borrower”) has requested and/or obtained credit
from Bank which may be secured by its assets and property.

B. Creditor proposes to extend credit to Borrower and/or may later extend other
credit to Borrower.

C. To induce Bank to extend credit to Borrower and make further extensions of
credit to or for Borrower, or to purchase or extend credit pursuant to any
instrument or writing on which Borrower is liable or to grant renewals or
extensions of any loan, extension of credit, purchase, or other accommodation,
Creditor will subordinate: (i) all of Borrower’s indebtedness and obligations to
Creditor, existing now or later (the “Subordinated Debt”) to all of Borrower’s
indebtedness and obligations to Bank, existing now or later, together with
collection costs (including attorneys’ fees), including interest accruing after
any bankruptcy, reorganization or similar proceeding (collectively, the “Senior
Debt”); and (ii) all of Creditor’s security interests to all of Bank’s security
interests in the Borrower’s property securing the Senior Debt, each in
accordance with the terms of this Agreement.

D. In connection with the lien of Borrower granted to Creditor, Creditor is,
among other things, entering into an account control agreement with Bank
(referred to herein as the “Creditor ACA”) regarding Borrower’s deposit account
or accounts with Bank (“Borrower’s Deposit Accounts”) in order to perfect
Creditor’s lien therein and otherwise to set forth the agreement of the parties
with respect to the rights of each of Bank and Creditor with respect to such
deposit account or accounts.

THE PARTIES AGREE AS FOLLOWS:

1. Creditor subordinates to Bank any security interest or lien that it has in
any property of Borrower. Despite attachment or perfection dates of Creditor’s
security interest and Bank’s security interest, Bank’s security interest in all
assets of Borrower is prior to Creditor’s security interest.

2. All Subordinated Debt payments are subordinated to all of Borrower’s
obligations to Bank for the Senior Debt. Notwithstanding any other term or
provision of this Agreement, it is agreed that Obligations under the Senior Debt
and related documents and otherwise owing to Bank shall not exceed the following
in order to be regarded as Senior Debt for purposes hereof:

Principal debt outstanding in the amount of $2,000,000 (including, without
limitation, cash management credit extensions, and obligations relating to
letters of credit, foreign exchange contracts and Deposit Account Accommodations
(as defined below)), plus interest, fees, and costs as set forth in the Loan
Agreement.

3. Except as expressly allowed below pursuant to the provisions of this
Section 3, Creditor will not demand or receive from Borrower (and Borrower will
not pay) any part of the Subordinated Debt, by payment, prepayment, or
otherwise. Provided however, so long as no Event of Default has occurred and is
continuing under any of the documents evidencing the Senior Debt, Creditor may
receive and Borrower may make regularly scheduled payments of both principal and
interest on the Subordinated Debt in the amounts currently set forth in the Loan
Agreement between Creditor and Borrower dated as of January 25, 2008 a true and
correct final copy of which has been delivered to Bank.

 

1



--------------------------------------------------------------------------------

4. Creditor will not exercise any remedy against any of Borrower’s property, or
accelerate the Subordinated Debt, or begin to or participate in any action
against Borrower in any way related to the Subordinated Debt, until all the
Senior Debt is paid. This does not prohibit Creditor from converting any
Subordinated Debt into equity securities of Borrower.

5. Creditor must deliver to Bank in the form received (except for endorsement or
assignment by Creditor) any payment, distribution, security or proceeds it
receives on the Subordinated Debt other than according to this Agreement.

6. These provisions remain in full force and effect, despite Borrower’s
insolvency, reorganization or any case or proceeding under any bankruptcy or
insolvency law, and Bank’s claims against Borrower and Borrower’s estate will be
fully paid before any payment is made to Creditor.

7. Until the Senior Debt is paid, Creditor irrevocably appoints Bank as its
attorney-in-fact, with power of attorney with power of substitution, in
Creditor’s name or in Bank’s name, for Bank’s use and benefit without notice to
Creditor, to do the following in any bankruptcy, insolvency or similar
proceeding involving Borrower:

(i) File any claims for the Subordinated Debt for Creditor if Creditor does not
do so at least 10 days before the time to file claims expires, and

(ii) Accept or reject any plan of reorganization or arrangement for Creditor and
vote Creditor’s claims in respect of the Subordinated Debt in any way it
chooses.

8. Creditor shall immediately affix a legend to the instruments evidencing the
Subordinated Debt stating that the instruments are subject to the terms of this
Agreement. No amendment of the documents evidencing or relating to the
Subordinated Debt shall directly or indirectly modify the provisions of this
Agreement in any manner which might terminate or impair the subordination of the
Subordinated Debt or the subordination of the security interest or lien that
Creditor may have in any property of Borrower. By way of example, such
instruments shall not be amended to (i) increase the rate of interest with
respect to the Subordinated Debt, or (ii) accelerate the payment of the
principal or interest or any other portion of the Subordinated Debt.

9. This Agreement is effective while Borrower owes any amounts to Bank. If after
full payment of the Senior Debt Bank must disgorge any payments made on the
Senior Debt, this Agreement and the relative rights and priorities provided in
it, will be reinstated as to all disgorged payments as though the payments had
not been made, and Creditor will immediately pay Bank all payments received
under the Subordinated Debt to the extent the payments would have been
prohibited under this Agreement. At any time without notice to Creditor, Bank
may take actions it considers appropriate on the Senior Debt such as terminating
advances, increasing the principal, extending the time of payment, increasing
interest rates, renewing, compromising or otherwise amending any documents
affecting the Senior Debt and any collateral securing the Senior Debt, and
enforcing or failing to enforce any rights against Borrower or any other person.
No action or inaction will impair or otherwise affect Bank’s rights under this
Agreement. Creditor waives the benefits, if any, of any statutory or common law
rule that may permit a subordinating creditor to assert any defenses of a surety
or guarantor, or that may give the subordinating creditor the right to require a
senior creditor to marshal assets, and Creditor agrees that it shall not assert
any such defenses or rights.

10. This Agreement binds Creditor, its successors or assigns, and benefits
Bank’s successors or assigns. This Agreement is for Creditor’s and Bank’s
benefit and not for the benefit of Borrower or any other party. If Borrower is
refinancing any of the Senior Debt with a new lender, upon Bank’s request of
creditor, Creditor will enter into a new subordination agreement with the new
lender on substantially the terms of this Agreement.

 

2



--------------------------------------------------------------------------------

11. This Agreement may be executed in two or more counterparts, each of which is
an original and all of which together constitute one instrument.

12. California law governs this Agreement without regard to principles of
conflicts of law. Creditor and Bank each submit to the exclusive jurisdiction of
the State and Federal courts in Santa Clara County, California; provided,
however, that nothing in this Agreement shall be deemed to operate to preclude
Bank from bringing suit or taking other legal action in any other jurisdiction
to enforce a judgment or other court order in favor of Bank. Creditor expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and Creditor hereby waives any objection that it
may have based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court. Creditor hereby waives personal service
of the summons, complaints, and other process issued in such action or suit and
agrees that service of such summons, complaints, and other process may be made
by registered or certified mail addressed to Creditor at the address set forth
below and that service so made shall be deemed completed upon the earlier to
occur of Creditor’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, CREDITOR AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT,
TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT
FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS
WAIVER WITH ITS COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and order applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to the California Code of Civil Procedure § 644(a). Nothing in
this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.

13. This Agreement is the entire agreement about this subject matter, and
supersedes prior negotiations or agreements. Creditor is not relying on any
representations by Bank or Borrower in entering into this Agreement. Creditor
will keep itself informed of Borrower’s financial and other conditions. This
Agreement may be amended only by written instrument signed by Creditor and Bank.

 

3



--------------------------------------------------------------------------------

14. If there is an action to enforce the rights of a party under this Agreement,
the party prevailing will be entitled, in addition to other relief, all
reasonable costs and expenses, including reasonable attorneys’ fees, incurred in
the action.

15. Each undersigned party hereby represents and warrants that (a) the execution
and delivery of this Agreement and the consummation of the transactions
contemplated herein have each been duly authorized by all necessary action on
the part of such party and (b) this Agreement has been duly executed and
delivered and constitutes a legal, valid and binding obligation of such party,
enforceable in accordance with its terms.

 

4



--------------------------------------------------------------------------------

“Creditor:     “Bank” AGILITY CAPITAL, LLC     SILICON-VALLEY BANK By:   /s/
Daniel Corry     By:   /s/ Derek Brunelle Title:   Chief operating officer    
Title:   Relationship Manager         Address:  

226 E. Canal Perdido

Suite F

Santa Barbara, CA 93110

    Address:  

4445 Eastgate Mall

Suite 100

San Diego, CA 92121

Telephone:   (805) 568-0425     Telephone   (858) 784-3311 Facsimile:   (805)
568-0427     Facsimile:    

The Borrower acknowledges the terms of this Agreement.

 

“Borrower” ST. BERNARD SOFTWARE, INC. By:   /s/ Vincent Rossi Title:   CEO

 

5